Citation Nr: 1529380	
Decision Date: 07/09/15    Archive Date: 07/16/15

DOCKET NO.  12-23 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include post-traumatic stress disorder (PTSD) and chronic adjustment disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his grandfather


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel

INTRODUCTION

The Veteran served on active duty from June 2008 to September 2011.  

This matter comes before the Board of Veterans' Appeals (Board) from an April 2012 RO decision.  In April 2015, the Veteran and his grandfather presented sworn testimony in support of his appeal before the undersigned Veterans Law Judge.

The issues of entitlement to service connection for residuals of a back injury and for headaches have been raised by the record the Veteran's hearing testimony and in his VA treatment records, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran contends that he experienced traumatic events during his service aboard the submarine USS Kentucky, which caused PTSD and/or another psychiatric disorder such as chronic adjustment disorder.  During the 2015 hearing on appeal, he testified that he was near an oxygen generator when it exploded, causing a fire, and a concussion wave which threw him across the room and into a bulkhead.  

During VA post service treatment within several months of his discharge, he provided greater detail as to several stressor events.  1)  He described the oxygen generator explosion as having occurred during his first deployment in the fall or winter of 2009.  He stated that in addition to his own concussion, he also witnessed his friend being injured.  2)  He described hitting his head on a brass handle in a missile tube, falling to the floor and briefly losing consciousness.  This occurred during his second deployment aboard the USS Kentucky.  3)  During his third deployment, in the winter of 2010, there was a fire in the engine room, causing the Veteran to fear for his life.  He did not indicate whether he was personally involved in the fire.

Review of his post-service medical records reflects diagnoses of PTSD and additional diagnoses of "adjustment reaction," and "adjustment disorder with depression."  The records also reflect that he relaxed and his mental state improved the longer he was out of the Navy and also presumably due to the regular mental health therapy he was receiving.  The first few months of his post-service treatment reflect his complaints of disorienting flashbacks of fire and small spaces.  He complained also of light sensitivity and mild depression.  He successfully underwent prolonged exposure therapy for the purpose of reducing the intensity of his recollections.  He then voluntarily terminated his PTSD therapy in April 2012.  At that time he stated that the therapy was helpful with recovering from his trauma, and that he had met his therapy goals.  

There are no further VA medical records pertaining to the Veteran's mental health available for review by adjudicators.  During the hearing, he testified that he had ceased going to the VA for medical care because the drive was too long.  Therefore, the Board will assume that all available VA records have been obtained, and that the Veteran did not seek any VA mental health care after April 2012.    

It is unclear whether the PTSD and adjustment disorder which were diagnosed following the Veteran's discharge from service represent chronic, ongoing disabilities, or whether his mental health symptoms were acute and transitory in nature.  The law, as interpreted by the United States Court of Appeals for Veterans Claims (Court) does not preclude service connection for a transitory disability, or even for a no-longer-existing disability.  The service connection requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  Therefore, if service connection is otherwise warranted, and the Veteran's PTSD and/or adjustment disorder was present during the pendency of this claim, service connection could be granted, with the disability rating adjusted to reflect periods of improvement.  In other words, VA does not require a Veteran to "remain sick" to allow for service connection to be granted.  The Veteran is to be commended for taking the steps to address his symptoms immediately upon discharge from service, and the Board sincerely hopes he has made a full or near recovery by now.  

Service connection for PTSD requires 1) medical evidence showing a diagnosis of PTSD; 2) a link, established by medical evidence, between current symptoms and an in-service stressor; and 3) credible supporting evidence that the claimed inservice stressor occurred.  38 C.F.R. § 3.304(f).  All three requirements must be satisfied for an award of service connection to be implemented.  Service connection may also be granted for disease which is diagnosed after discharge from military service, when all of the evidence establishes that such disease was incurred in service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet.App. 303, 305 (1992).

The RO denied the Veteran's claim on the basis that no stressor event was confirmed and that no connection between service and adjustment disorder was shown.  With regard to the question of stressors, the Board finds that the record may not yet be fully complete.  There was some confusion as to when the Veteran's stressors occurred, and indeed, as to how many stressor events he experienced.  It appears that the explosion of the oxygen generator was the primary stressor, and it appears that this event may have occurred during the fall or winter of 2009.  

In an attempt to verify the stressor, requests were made to Defense Personnel Records Information Retrieval System (DPRIS).  In 2012, the response was that the USS KENTUCKY (SSBN 737) did not retire a 2009 command history, and review of August and September 2009 deck logs did not document the incident the Veteran reported.  Based on the Veteran's appeal where he stated the incident could have happened in July 2009, another request was made in 2013.  The response was, again, that there was no 2009 command history, and, apparently, no deck logs for June or July 2009.  Then, based on a lay statement the Veteran had submitted, the RO decided to make another request in 2014, asking for a search of October through December 2009 documents.  The response in May 2014, however, listed verbatim the prior replies from 2012 and 2013, each prefaced by the year, with absolutely no indication of whether there were deck logs for the October through December 2009 timeframe.  Since this was non-responsive, the RO should make another request for review of deck logs for the USS Kentucky for October through December 2009.  

Also missing from the Veteran's available personnel records is the list of the Veteran's duty assignments, and the dates of each assignment, which is normally a part of his military personnel file.  If the 2009 fire is confirmed, this record will be critical for confirming the Veteran's presence on the submarine at the time of the fire.  

The Veteran also reported an engine room fire on board the submarine in the winter of 2010.  It does not appear that any attempts to verify this fire have been taken.  Thus, upon remand, the appropriate records should be requested to confirm the occurrence of this fire, and the Veteran's presence on board the submarine at the time.  The Veteran reported during treatment that a sailor was medevacked from the submarine after that fire.  At that time, however, he estimated that the fire occurred in May 2010.  Given the resource constraints upon the personnel who conduct historical research to verify such occurrences, the RO will need to work with the Veteran to more precisely identify the time frame of the engine room fire.  However, both the occurrence of the engine room fire and the medical evacuation should be documented and thus confirmable events.  

Lastly, the Veteran testified at the hearing that he was discharged in part because he was suicidal after the various stressors and that he was decertified from the personnel reliability program for this reason.  He stated he was put up for a Captain's Mast hearing.  Review of the available personnel records reflects that he was deemed a "superb performer," a "meticulous administrator," and a "model sailor" during his reviews in 2009 and 2010.  However, in March 2011, he was given a non judicial punishment for failure to follow orders and reckless endangerment.  It was at this time that he was decertified from the personnel reliability program.  Although the available records do not fully support the Veteran's testimony, they do indicate that the personnel records available to adjudicators are not complete.  Therefore, upon remand, requests for personnel records reflecting the Captain's Mast hearing, and/or the non judicial punishment proceeding should be specifically requested.  

The Board reminds all parties involved that governing law and regulation requires the VA to make as many requests as are necessary to obtain relevant records from a Federal department or agency, and that VA will end its efforts to obtain such records only if VA concludes that the records sought do not exist or that further efforts to obtain those records would be futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following action:

1.  The RO should specifically request personnel records pertaining to the Veteran's naval service, to include the list of his duty assignments and dates.  The RO should also request all documentation (including a hearing transcript) pertaining to a Captain's Mast hearing and his March 2011 non judicial punishment, along with all records reflecting his decertification from the personnel reliability program.

2.  Review of the deck logs from the USS Kentucky for the time period from October through December 2009 should be requested.  The RO should work with the appropriate navy historians to identify other possible sources to corroborate the Veteran's statements, such as but not limited to ship maintenance records and accident records.

3.  The RO should work with the Veteran and navy historians to attempt to verify an engine room fire and a medical evacuation from the USS Kentucky in winter 2010 (i.e., late 2010 to early 2011).  

4.  After the development requested above has been completed to the extent possible, the RO should again review the record.  Any further evidentiary development, which may become apparent, such as obtaining a medical nexus opinion, should be accomplished at this point.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

